
	
		I
		112th CONGRESS
		1st Session
		H. R. 409
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Rogers of Alabama
			 (for himself, Mr. Loebsack,
			 Mr. Braley of Iowa,
			 Ms. Bordallo,
			 Mr. Paul, Mr. Latta, Mr.
			 Bartlett, Mr. Boswell,
			 Mr. Bachus,
			 Mr. Brady of Pennsylvania,
			 Mr. Cleaver,
			 Mr. Courtney, and
			 Mr. Aderholt) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To require the Secretary of Defense to develop and
		  implement a plan to provide chiropractic health care services and benefits for
		  certain new beneficiaries as part of the TRICARE program.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Health Parity for
			 Military Beneficiaries Act.
		2.Chiropractic
			 health care for retirees, dependents, and survivors
			(a)Plan
			 requiredNot later than August 31, 2011, the Secretary of Defense
			 shall complete development of a plan to provide chiropractic health care
			 services and benefits, as a permanent part of the TRICARE program, for covered
			 beneficiaries.
			(b)Contents of
			 planThe plan shall require that a contract entered into under
			 section 1097 of title 10, United States Code, for the delivery of health care
			 services shall—
				(1)include the
			 delivery of chiropractic services;
				(2)require that
			 chiropractic services may be provided only by a doctor of chiropractic;
			 and
				(3)provide that a
			 covered beneficiary may select and have direct access to a doctor of
			 chiropractic without referral by another health practitioner.
				(c)Implementation
			 of planThe plan developed under subsection (a) shall provide for
			 implementation of the plan to begin no later than January 31, 2012.
			3.DefinitionsIn this Act:
			(1)The term
			 chiropractic services—
				(A)includes diagnosis (including by diagnostic
			 x-ray tests), evaluation and management, and therapeutic services for the
			 treatment of a patient's health condition, including neuromusculoskeletal
			 conditions and the subluxation complex, and such other services determined
			 appropriate by the Secretary and as authorized under State law; and
				(B)does not include
			 the use of drugs or surgery.
				(2)The term
			 covered beneficiary has the meaning provided by section 1072(5) of
			 title 10, United States Code.
			(3)The term
			 doctor of chiropractic means only a doctor of chiropractic who is
			 licensed as a doctor of chiropractic, chiropractic physician, or chiropractor
			 by a State, the District of Columbia, or a territory or possession of the
			 United States.
			(4)The term
			 TRICARE program has the meaning provided by section 1072(7) of
			 title 10, United States Code.
			
